DETAILED ACTION
REPEATED REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2. 	Claims 1 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The phrase ‘45 to 75 wt%’ is not disclosed in the original specification, defining the polyethylene. The phrase ‘25 to 55 wt%’ is also not disclosed in the original specification, defining the copolymer of ethylene.

3. 	Claims 1 and 8 – 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 

4. 	Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The phrase ‘70 to 95 wt%’ is not disclosed in the original specification, although the phrase ‘about 70 to about 95 wt%’ is disclosed.

Claim Rejections – 35 USC § 103
5.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6. 	Claims 1 – 9 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lesca et al (U.S. Patent No. 5,286,552) in view of Leonard et al (U.S. Patent No. 5,326,639) as evidenced by Jackson et al (U.S. Patent Application Publication No. 2008/0045619 A1).
With regard to Claims 1 – 2 and 7, Lesca et al disclose a film (column 1, lines 6 – 10) that is a blown film (column 5, lines 32 – 35) comprising a composition comprising 10 – 40 parts by weight of semi – crystalline polyethylene that is an ethylene copolymer (column 1, lines 51 – 
Lesca et al also do not explicitly disclose a composition having a melt flow rate of 0.3 to 5 g/10 min or a semi – crystalline polyethylene having a melt flow rate of 1 to 15 g/10 min, but a composition having a melt flow rate of 0.95 g/10 min is disclosed in an example (column 5, lines 55 – 68). It would have been obvious for one of ordinary skill in the art provide for a composition having a melt flow rate of 0.95 g/10 min, as a film having a melt flow rate of 0.95 g/10 min is disclosed in an example. It also would have been obvious for one of ordinary skill in the art to provide for a semi – crystalline polyethylene having a melt flow rate of 1 g/10 min, as a composition having a melt flow rate of 0.95 g/10 min is disclosed in an example.
Although an entirely soluble ethylene – propylene copolymer would not have a solubility that is identical to the claimed solubility of 50 to 95 wt%, and would not have a solubility that overlaps the claimed solubility, the solubility would be sufficiently close to the claimed solubility that one of ordinary skill in the art would have expected the same properties. There is a prima facie case of obviousness because the solubility would be sufficiently close to the claimed solubility that one of ordinary skill in the art would have expected the same properties. MPEP 2144.05. Lesca et al fail to disclose a semi - crystalline polyethylene having a density of about 0.920 to about 0.940 g/cm3.
Leonard et al teach a polymer comprising a mixture of a polymer having more than 85% propylene with a semi – crystalline polyethylene that is an ethylene copolymer that is low density (column 2, lines 30 – 56) for the purpose of obtaining an excellent balance of flexibility, tensile strength, tear strength and elongation (column 1, lines 11 – 17).
3, but Jackson et al disclose that a polyethylene of low density has a density of 0.910 to about 0.925 g/cm3 (paragraph 0033).
Although the disclosed range of density is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claim 3, the thickness of the film is 150 m (column 5, lines 32 – 35 of Lesca et al).
With regard to Claims 4 – 5, a flexural modulus of 150 MPa to 700 MPa is taught by Leonard et al (column 4, lines 28 – 38). Although the disclosed range of flexural modulus is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claim 6, the ethylene – propylene copolymer disclosed by Lesca et al copolymer comprises 40 – 70% by weight of ethylene (column 1, lines 54 – 59), therefore 30 – 60% by weight of propylene. Although the disclosed range of amount of propylene is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.

With regard to Claim 9, a blown film process of producing the film is therefore disclosed.

7. 	Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lesca et al (U.S. Patent No. 5,286,552) in view of Leonard et al (U.S. Patent No. 5,326,639) and further in view of Neubauer (U.S. Patent No. 5,728,335) as evidenced by Jackson et al (U.S. Patent Application Publication No. 2008/0045619 A1).
Lesca et al and Leonard et al disclose a film as discussed above. Lesca et al and Leonard et al fail to disclose a blown film process under the conditions of a screw length from about 20 to about 40 times the screw diameter, barrel and die temperatures from about 160 to about 240 degrees Celsius, annular die gap equal to or less than about 3 mm and blow up ratio from about 2.2 to about 4.
Neubauer teaches a process for making blown film (column 1, lines 4 -7) under the conditions of a screw length from about 16 to about 36 times the screw diameter (column 3, lines 35 – 39), barrel and die temperatures of 400 degrees Fahrenheit, annular die gap equal to 1 mm and blow up ratio of 4 (column 14, lines 46 – 55) for the purpose of obtaining a film having advanced strength (column 11, line 46).
It therefore would have been obvious for one of ordinary skill in the art to provide for a screw length from about 16 to about 36 times the screw diameter, barrel and die temperatures of 400 degrees Fahrenheit, annular die gap equal to 1 mm and blow up ratio of 4 in order to obtain a film having advanced strength as taught by Neubauer. Although the disclosed range of screw length is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782